DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1 and 10, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a resonant circuit device comprising a transmitting/receiving coil configured to transmit and/or receive magnetic energy, a coupling capacitor, a tuning capacitor, and a switching device, connected in a series connection to the coupling capacitor and the tuning capacitor, the switching device configured to activate a signal generator to generate a positioning signal when the switching device is opened, and detune a quality factor of the resonant circuit device to a first resonance frequency, so that the positioning signal is transmitted via the transmitting/receiving coil at the first resonance frequency, wherein the positioning signal allows a receiver to determine its distance from the transmitting/receiving coil; and disconnect the signal generator when the switching device is closed so that the quality factor of the resonant circuit device is tuned to a second resonance frequency, wherein the magnetic energy is capable of being transmitted and/or received via the transmitting/receiving coil at the second resonance frequency, the second resonance frequency being different from the first resonance frequency.
Regarding Claims 2-9, 11, and 12, they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BRIAN K BAXTER/Examiner, Art Unit 2836
9 January 2022

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836